UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1775



GILBERT WAMBO FRANCIS KAMGA,



                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-646-050)


Submitted:   April 7, 2008                   Decided:   May 6, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICES OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Jennifer L. Lightbody, Senior Litigation Counsel,
Aimee J. Frederickson, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gilbert Wambo Francis Kamga, a native and citizen of

Cameroon,   petitions      for   review       of     an   order   of    the       Board    of

Immigration      Appeals   (“Board”)         affirming      without         opinion       the

immigration      judge’s   denial       of    his     applications          for    asylum,

withholding of removal, and protection under the Convention Against

Torture. Because the Board affirmed the immigration judge’s ruling

without opinion, we review the immigration judge’s decision as the

final agency determination.         Lin-Jian v. Gonzales, 489 F.3d 182,

187 (4th Cir. 2007).

            Kamga challenges the immigration judge’s finding that his

testimony was not credible and that he otherwise failed to meet his

burden of proving his eligibility for asylum. We will reverse this

decision only if the evidence “was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution,”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citations omitted), and we uphold a negative

credibility      determination     if    it     is    supported        by    substantial

evidence.    Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

            We   have   reviewed    the       administrative       record         and     the

immigration judge’s decision.            We find that substantial evidence

supports the immigration judge’s adverse credibility finding and

the ruling that Kamga failed to establish past persecution or a

well-founded fear of future persecution, as necessary to establish


                                        - 2 -
eligibility for asylum.      See 8 C.F.R. § 1208.13(a) (2007) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same). Moreover, as Kamga cannot sustain his burden on the asylum

claim, he cannot establish his entitlement to withholding of

removal.   See Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004)

(“Because the burden of proof for withholding of removal is higher

than for asylum—even though the facts that must be proved are the

same—an applicant who is ineligible for asylum is necessarily

ineligible    for     withholding     of    removal    under       [8   U.S.C.A.]

§ 1231(b)(3) [(West 2005)].”).

            We also find that substantial evidence supports the

finding that Kamga is not entitled to relief under the Convention

Against    Torture.     To   obtain      such    relief,    an   applicant   must

establish “it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.” 8 C.F.R.

§ 1208.16(c)(2) (2007).      We find the immigration judge applied the

proper standard to assess the evidence, and Kamga failed to make

the requisite showing before the immigration court.

            Accordingly,     we   deny     the   petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                 PETITION DENIED


                                    - 3 -